USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
JOSEPH GUGLIELMO, on behalf of himself and DOC #: —
all others similarly situated, DATE FILED: _ 2/27/2020
Plaintiff,
-against- 20 Civ. 24 (AT)
CHEWY, INC., ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

On January 7, 2020, the Court ordered the parties to submit a joint letter and proposed case
management plan by February 26, 2020. ECF No. 5. That submission is now overdue. Accordingly,
it is hereby ORDERED that the parties shall submit their joint letter and proposed case management
plan by 12:00 p.m. on February 28, 2020.

SO ORDERED.

Dated: February 27, 2020
New York, New York

O7-

ANALISA TORRES
United States District Judge

 
